In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-578V
                                      Filed: August 23, 2016

*************************                                 UNPUBLISHED
JAMES A. FIELDS,                           *
                                           *              Special Master Hamilton-Fieldman
                      Petitioner,          *
                                           *
v.                                         *              Attorneys’ Costs;
                                           *              Reasonable Amount Requested to
SECRETARY OF HEALTH                        *              which Respondent Does Not Object.
AND HUMAN SERVICES,                        *
                                           *
                      Respondent.          *
*************************
Gary Alvin Bryant, Willcox & Savage, P.C., Norfolk, VA, for Petitioner.
Althea Davis, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

        On August 14, 2013, James A. Fields (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). In an
amended Petition 3 filed on December 10, 2014, Petitioner alleged that an influenza (“flu”)
vaccination administered on December 2, 2011 caused “significant aggravation of [his]
transverse myelitis or myelopathy.” On February 1, 2016, the undersigned issued a decision
awarding compensation to Petitioner, and on April 29, 2016, the undersigned issued a decision
jointly awarding Petitioner and his counsel compensation for attorneys’ fees and costs.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 and note (2012)). In accordance with Vaccine Rule 18(b), a
party has 14 days to identify and move to delete medical or other information, that satisfies the criteria in
§ 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material fits
within the requirements of that provision, such material will be deleted from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
3
 In his initial Petition, Petitioner alleged that the influenza vaccine administered on December 2, 2011
caused him to develop transverse myelitis.
        On August 16, 2016, Petitioner’s counsel filed a supplemental motion for reimbursement
of attorneys’ costs. Petitioner requests reimbursement in the amount of $4,440.20, which cost
was incurred by counsel to pay the mediator in this case. Petitioner states that he and his counsel
did not initially seek compensation for this incurred cost because counsel wrongly believed that
Respondent was responsible for it.

        On August 23, 2016, Respondent’s counsel contacted the undersigned’s chambers to
report that she has no objection to the additional award requested in Petitioner’s supplemental
motion for attorneys’ costs.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). The undersigned again finds that this petition was brought in good faith and that
there existed a reasonable basis for the claim. Therefore, a second award for fees and costs is
appropriate, pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount
seems reasonable and appropriate. Accordingly, the undersigned hereby awards the amount
of $4,440.20, in the form of a check made payable jointly to Petitioner and Petitioner’s
counsel, Mr. Gary Alvin Bryant.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 4

        IT IS SO ORDERED.

                                                         /s/Lisa D. Hamilton-Fieldman
                                                         Lisa D. Hamilton-Fieldman
                                                         Special Master




4
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     2